         Case 4:20-mj-02478 Document 7 Filed on 12/10/20 in TXSD Page 1 of 6
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                           IN THE UNITED STATES DISTRICT COURT                           December 10, 2020
                           FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk

                                    HOUSTON DIVISION


UNITED STATES OF AMERICA                           §
                                                   §
V.                                                 §   CRIMINAL NO. H-20-2478 M
                                                   §
WILLIAM COLLINS                                    §
                                                   §

                           ORDER OF DETENTION PENDING TRIAL


       In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has
been held. I conclude that the following facts are established by clear and convincing evidence
and require the detention of the above-named defendant pending trial in this case.

                                           Findings of Fact

[ ] A. Findings of Fact [18 U.S.C. § 3142(e), § 3142(f)(1)].

     [ ] (1)     The defendant has been convicted of a (federal offense) (state or local offense that
                 would have been a federal offense if a circumstance giving rise to federal
                 jurisdiction had existed) that is

                      []     a crime of violence as defined in 18 U.S.C. § 3156(a)(4).

                      []     an offense for which the maximum sentence is life imprisonment or
                             death.

                      []     an offense for which a maximum term of imprisonment of ten years or
                             more is prescribed in 21 U.S.C. ( ) § 801 et seq. ( ) § 951 et seq.
                             ( ) § 955(a).

                      []     a felony that was committed after the defendant had been convicted of
                             two or more prior federal offenses described in 18 U.S.C. § 3142(f)(1)
                             (A)-(C), or comparable state or local offenses.

          [ ] (2) The offense described in finding 1 was committed while the defendant was on
                  release pending trial for a federal, state or local offense.

          [ ] (3) A period of not more than five years has elapsed since the (date of conviction)
                  (release of the defendant from imprisonment) for the offense described in
       Case 4:20-mj-02478 Document 7 Filed on 12/10/20 in TXSD Page 2 of 6




                  finding 1.

       [ ] (4) Findings Nos. 1, 2, and 3 establish a rebuttable presumption that no condition or
               combination of conditions will reasonably assure the safety of any other person
               and the community. I further find that the defendant has not rebutted this
               presumption.

[x ]   B.         Findings of Fact [18 U.S.C. § 3142(e)]

       [x ] (1)       There is probable cause to believe that the defendant has committed an
                      offense

                      [x ]     for which a maximum term of imprisonment of ten years or more is
                               prescribed in 21 U.S.C.
                               ( x) § 801 et seq. ( ) § 951 et seq. ( ) § 955(a).

                      []       under 18 U.S.C. § 924(c).

       [x ] (2)       The defendant has not rebutted the presumption established by the finding
                      under B.(1) that no condition or combination of conditions will reasonably
                      assure the appearance of the defendant as required and the safety of the
                      community.

[x]    C.         Findings of Fact [18 U.S.C. § 3142(f)(2)]

       [ ] (1)


       [x] (2) There is a serious risk that the defendant will flee.

       [ ] (3)

       [ ] (4) There is a serious risk that the defendant will (obstruct or attempt to obstruct
               justice) (threaten, injure, or intimidate a prospective witness or juror, or attempt to
               do so).

[x]    D.         Findings of Fact [18 U.S.C. § 3142(c)]

       [ ] (1) As a condition of release of the defendant, bond was set as follows:
                   Defendant has stated that he is financially unable to meet this condition of
                   release. The Court has been asked to reconsider. I have concluded that the
                   bond requirement is the only condition of release that could assure the
                   appearance of the defendant. I find that the amount of bond is reasonable and
                   necessary.
      Case 4:20-mj-02478 Document 7 Filed on 12/10/20 in TXSD Page 3 of 6




       [ ] (2)


       [x] (3) I find that there is no condition or combination of conditions set forth in 18 U.S.C.
               § 3142(c) which will reasonably assure the appearance of the defendant as
               required.

       [ ] (4)


       [ ] (5) I find that there is no condition or combination of conditions set forth in 18 U.S.C.
               § 3142(c) which will reasonably assure the safety of any other person or the
               community.


                            Written Statement of Reasons for Detention


I find that the credible testimony and information submitted at the hearing establishes by
clear and convincing evidence that:
William Collins has been charged by Indictment in the United States District Court for the
Eastern District of Missouri, Eastern Division with felon in possession of a firearm in violation
of 18 U.S.C. § 922(g)(1).
I conclude that the following factors specified in 18 U.S.C. § 3142(g) are present and are to
be taken into account:
        Evidence presented at the detention hearing shows that the grand jury has made a probable
cause determination that William Collins (“Collins”), a convicted felon, possessed a firearm. The
case agent testified that on March 22, 2020, during a surveillance of Collins’ residence, agents
observed Collins and others in front of the residence. Collins observed the unmarked vehicles and
moved a firearm under his armpit. A search warrant was later executed at the residence by local
SWAT officers. Collins was at the residence at the time the search warrant was executed. A firearm
was seized under the couch where Collins was sitting. Collins’ criminal history includes a Missouri
felony conviction for unlawful use of a weapon in 2008, and a Missouri felony conviction for
possession of a firearm and possession of a controlled substance in 2014. He was sentenced to
probation for both offenses, and his probation was revoked in both cases. This demonstrates an
unwillingness or inability to comply with standard bail conditions. He has a misdemeanor conviction
for endangering the welfare of a child. He has pending charges in Hillsdale, Missouri. Collins has
no ties to the community. His employment is unstable. Collins has a history of substance abuse.
Accordingly, having determined, based on clear and convincing evidence, that there are no standard
conditions of release to assure the appearance of the Defendant at all future court proceedings in this
matter, the Court ORDERS that Defendant William Collins be DETAINED pending further
proceedings in this matter.
Case 4:20-mj-02478 Document 7 Filed on 12/10/20 in TXSD Page 4 of 6




                    Directions Regarding Detention
      Case 4:20-mj-02478 Document 7 Filed on 12/10/20 in TXSD Page 5 of 6




       It is therefore ORDERED that the defendant are committed to the custody of the Attorney
General or his designated representative for confinement in a corrections facility separate, to the
extent practicable, from persons awaiting or serving sentences or being held in custody pending
appeal. The defendants shall be afforded a reasonable opportunity for private consultation with
defense counsel. On Order of a Court of the United States or on request of an attorney for the
Government, the person in charge of the corrections facility shall deliver the defendants to the United
States Marshal for the purpose of an appearance in connection with all court proceedings.

       Signed at Houston, Texas, this 10th day of December 2020
Case 4:20-mj-02478 Document 7 Filed on 12/10/20 in TXSD Page 6 of 6
